14‐3994‐cv 
Salvani v. InvestorsHub.com 

                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 

                                                  SUMMARY ORDER 

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ʺSUMMARY ORDERʺ).  A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 

              At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 9th day of October, two thousand fifteen. 

PRESENT:            DENNY CHIN, 
                    CHRISTOPHER F. DRONEY, 
                                    Circuit Judges, 
                    EDWARD R. KORMAN, 
                                    Senior District Judge.* 

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

JOSEPH M. SALVANI, JFS INVESTMENTS INC., 
                            Plaintiﬀs‐Appellants, 

                                        v.                                                        14‐3994‐cv 

INVESTORSHUB.COM, INC., ADVFN PLC, a company 
incorporated under the laws of the United Kingdom, 
JOHN DOE, known herein as ʺbrklynrusso,ʺ 
IHUB.COM.COM, INC., 
                                 Defendants‐Appellees, 

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
                                                            
               *             The Honorable Edward R. Korman, of the United States District Court for the 
Eastern District of New York, sitting by designation. 
FOR PLAINTIFFS‐APPELLANTS:                Douglas R. Dollinger, Douglas R. Dollinger, 
                                          P.C. & Associates, White Plains, New York 

FOR DEFENDANTS‐APPELLEES:                 James J. McGuire, Deanna K. Shullman, 
                                          Thomas & Locicero PL, Tampa, Florida, and 
                                          Andrew G. Celli, Jr., Emery Celli Brinckerhoﬀ 
                                          & Abady LLP, New York, New York  

              Appeal from the United States District Court for the Southern District of 

New York (Ramos, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the opinion and order of the district court is 

AFFIRMED. 

              Plaintiﬀs‐appellants Joseph M. Salvani and JFS Investments, Inc. (ʺJFSʺ) 

appeal from a September 23, 2014 opinion and order of the United States District Court 

for the Southern District of New York, dismissing their claims under sections 10(b) and 

9(a)(4) of the Securities and Exchange Act of 1934 (the ʺExchange Actʺ) and Securities 

and Exchange Commission (ʺSECʺ) Rule 10b‐5 for failure to state a claim, and declining 

to exercise supplemental jurisdiction over the state law claims.  We assume the partiesʹ 

familiarity with the facts, procedural history, and issues on appeal. 

              Salvani is the sole shareholder of JFS and, until September 5, 2013, was an 

investment consultant for CodeSmart Holdings, Inc. (ʺCodeSmartʺ).  Defendant‐

appellee InvestorsHub.com, Inc. (ʺInvestorsHubʺ), which is owned by defendant‐

appellee ADVFN PLC (ʺADVFNʺ), operates a website that includes a forum to share 




                                           ‐ 2 ‐ 
investment advice.  On September 5, 2013, John Doe (under the username 

ʺbrklynrussoʺ) posted that Salvani ʺwas a former broker barred from the financial 

industryʺ who promotes stocks that quickly collapse after he has earned a profit ‐‐ 

ʺpump n dump at its best.ʺ  App. at 17‐18.  Salvani discovered the post around that 

time.  CodeSmartʹs stock prices then suﬀered a steep drop, and during that drop, 

Salvani sold his shares.  Salvani contends that Doeʹs statements were a form of market 

manipulation and that InvestorsHub and ADVFN are responsible for Doeʹs statements.   

              Salvani and JFS brought suit, asserting claims arising under state law, 

including defamation and libel, and eventually under sections 10(b) and 9(a)(4) of the 

Exchange Act and SEC Rule 10b‐5.  On September 23, 2014, the district court denied 

defendantsʹ motion to dismiss for lack of subject matter jurisdiction but sua sponte 

dismissed the securities law claims for failure to state a claim pursuant to Federal Rule 

of Civil Procedure 12(b)(6).  The district court then declined to exercise supplemental 

jurisdiction over the remaining state law claims pursuant to 28 U.S.C. § 1367(c)(3), 

dismissing those claims without prejudice.  We aﬃrm. 

              We review de novo a district courtʹs sua sponte dismissal of an action and its 

complaint.  J.S. v. TʹKach, 714 F.3d 99, 103 (2d Cir. 2013).  To survive dismissal under 

Rule 12(b)(6), a plaintiﬀ must plead ʺenough facts to state a claim to relief that is 

plausible on its face.ʺ  Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).  ʺA claim has 

facial plausibility when the plaintiﬀ pleads factual content that allows the court to draw 



                                             ‐ 3 ‐ 
the reasonable inference that the defendant is liable for the misconduct alleged.ʺ  

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).  Under the Private Securities Litigation Reform 

Act of 1995 (ʺPSLRAʺ), a plaintiﬀ alleging that the defendant made a false or misleading 

statement must also ʺ(1) ʹspecify each statement alleged to have been misleading [and] 

the reason or reasons why the statement is misleadingʹ; and (2) ʹstate with particularity 

facts giving rise to a strong inference that the defendant acted with the required state of 

mind.ʹʺ  Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 321 (2007) (quoting 15 

U.S.C. § 78u‐4(b)) (applying PSLRA to section 10(b) actions).  

              A plaintiﬀ alleging a violation of section 10(b) or Rule 10b‐5 must plead: 

(1) a material misrepresentation (or omission), (2) scienter, (3) a connection with the 

purchase or sale of a security, (4) reliance, (5) economic loss, and (6) loss causation.  

Dura Pharm., Inc. v. Broudo, 544 U.S. 336, 341 (2005); see 15 U.S.C. § 78u‐4(b); 17 C.F.R. 

§ 240.10b‐5.  Section 9(a)(4) similarly requires a ʺ(1) misstatement or omission (2) of 

material fact (3) made with scienter (4) for the purpose of inducing a sale or purchase of 

a security (5) on which the plaintiﬀ relied (6) that aﬀected plaintiﬀʹs purchase or selling 

price.ʺ  Chemetron Corp. v. Bus. Funds, Inc., 682 F.2d 1149, 1161‐62 (5th Cir. 1982) 

(footnotes omitted), vacated on other grounds, 460 U.S. 1007 (1983); see 15 U.S.C. § 78i(f). 

              Salvani failed to suﬃciently plead reliance.  ʺThe traditional (and most 

direct) way a plaintiﬀ can demonstrate reliance is by showing that he was aware of a 

[defendantʹs] statement and engaged in a relevant transaction ‐‐ e.g., purchasing 



                                             ‐ 4 ‐ 
common stock ‐‐ based on that specific misrepresentation.ʺ  Erica P. John Fund, Inc. v. 

Halliburton Co., 131 S. Ct. 2179, 2185 (2011).  A plaintiﬀ may also plead under a ʺfraud on 

the marketʺ theory that she ʺtraded . . . in reliance on the integrity of the price set by the 

market.ʺ  Basic Inc. v. Levinson, 485 U.S. 224, 245 (1988).   

              Salvani does not make express in his complaint his theory of reliance, but 

under either theory, Salvaniʹs complaint is implausible on its face.  Salvani only pleads 

that following the post the market ʺevinc[ed] signs of stock manipulation,ʺ and his 

ʺshares were traded during this period wherein, but for the postings Salvani would not 

have experienced actual losses in his trades.ʺ  App. at 20.  As to the first theory, Salvani 

knew those statements were false (the post was about him).  It makes no sense that he 

would rely on statements about himself that he knew to be false.  As to the second 

theory, Salvani likewise could not have relied on the integrity of CodeSmartʹs stock 

price.  See Basic, 485 U.S. at 245.  Even assuming that Doeʹs post caused CodeSmartʹs 

precipitous stock price drop, Salvani purports he knew about this ʺmarket 

manipulation,ʺ and he cannot ʺbe said to have relied on the integrity of a price he knew 

had been manipulated.ʺ  Id. at 247, 249 (ʺWho would knowingly roll the dice in a 

crooked crap game?ʺ (quoting Schlanger v. Four‐Phase Sys. Inc., 555 F. Supp. 535, 538 




                                              ‐ 5 ‐ 
(S.D.N.Y. 1982))).  We therefore aﬃrm the district courtʹs determination that Salvani 

failed to plead reliance necessary to make his Exchange Act claims plausible.1 

                We also aﬃrm the district courtʹs dismissal without prejudice of the state 

law claims pursuant to 28 U.S.C. § 1367(c)(3).  That dismissal was not an abuse of 

discretion, because this is ʺʹthe usual case in which all federal‐law claims are eliminated 

before trial,ʹ [and] ʹthe balance of factors . . . [thus] point[s] toward declining to exercise 

jurisdiction over the remaining state‐law claims.ʹʺ  Kolari v. N.Y.‐Presbyterian Hosp., 455 

F.3d 118, 122 (2d Cir. 2006) (quoting Carnegie‐Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 

(1988)). 

                We have reviewed plaintiﬀs‐appellantsʹ remaining arguments and 

conclude they are without merit.  Accordingly, we AFFIRM the opinion and order of 

the district court. 

                                                 FOR THE COURT: 
                                                 Catherine OʹHagan Wolfe, Clerk 




                                                            
               1             The district court concluded that Salvaniʹs ʺfraud on the marketʺ theory fails 
because he pleaded that CodeSmart traded on the Over‐the‐Counter Bulletin Board (the 
ʺOTCBBʺ) operated by the Financial Industry Regulatory Authority but did not plead that the 
OTCBB was an ʺefficient market.ʺ  We need not determine whether the OTCBB is an efficient 
market.  Cf. Basic, 485 U.S. at 249 n.29 (ʺProof of that sort is a matter for trial . . . .ʺ).  Nor do we 
need to address the district courtʹs alternative holding that Salvani did not plead loss causation, 
because Salvani did not even rely on the purported misrepresentations.  See Erica P. John, 131 S. 
Ct. at 2186 (finding loss causation only when ʺa misrepresentation that affected the integrity of 
the market price also caused the subsequent economic lossʺ).   


                                                   ‐ 6 ‐